                            UNITED STATES DISTRICT COURT

                         SOUTHERN DISTRICT OF CALIFORNIA



                        ARREST ON OUT-OF-DISTRICT OFFENSE
                                                                           '21 MJ02081
                                                       CASE NUMBER: - - - - - - - - - -

       The person charged as Daniel Ortega now appears before this United States District

Court for an initial appearance as a result of the following charge having been filed in the United

States District Court for the Northern District of California: Failure To Appear, in violation of 18

U.S.C. § 3146.

       The court order and warrant for the arrest of the defendant which was issued by the above

United States District Court are attached hereto.

       I hereby swear under penalty of perjury that the foregoing is true and correct to the best of

my knowledge, information and belief.



       DATED: May 24, 2021



                                                      Deputy United States Marshal
Reviewed and Approved

Dated: May 24, 2021



Peter S. Hom
Assistant United States Attorney
                                                                                                                                           t... ... l   ILH\JliJ


                                            United States District Court
                                                Northern District of California

            UNITED STATES OF AMERICA,                                    I   ,   )       I




                            V,                                                   WARRANT FOR ARREST

               Daniel Ortega
                                                                       Case Number: CR-06-00589-JF

        To: The United States Marsha)
    and any Authorized United States Officer


         YOU ARE HEREBY COMMANDED to arrest                    'Daniel Ortega
. and bring him or her forthwith to the nearest magistrate judge to answer a(n) ·

                                             OIndictment OInformation OComplaint
                            (X) Order of Court    ·OViolation Notice OProbation Violation Petition
 charging him or her with:

                                                    Failure to Appear


                        in violation of Title __!!_ United States Code, Section(s)                            3146
                                                                                                                           ls;

                                                                                                                           !
             Cita F. Escolano
            Name of Issuing Officer
                                                                                                1Jt+y
                                                                                                  ~
                                                                                                    %

                                                                                               Titdil
                                                                                                      Clerk
                                                                                                              • .,a

                                                                                                          Issuffl Offic~~~
                                                                                                                            ~
                                                                                                                                 -~
         r,_ ,,- C                                                                                >.,..                          ..t,..,
        1
         W~          :;r. rgdtm6-                                                             212o7p-, S~ose, ~
            Signature of Issuing Officer                                                          ,. w and 4fation >
                                                                                                  ail              JP
                                                                                                                      '6
                                                                                                    % -~,          \IJ             ,.
                                                                                                    ..-..,.           ••           \I'
 Bail fixed at $              NO BAIL                                   . by                   Ho"'19         R.           o d     .,;i:




                                                                RETURN



   Date received                           Name and Title of Arres!in Officer
   Date of Arrest                                                                            DON TMAKE RETURN ON THIS COP


                                                                                     ' .
                                                                                     l
                Case 5:06-cr-00589-JF Document 3 Filed 01/16/07 Page 1 of 3
I   I


                  UNITED STATES ~ISTRICT COURTFil . ~])
                           NORTHERN DISTRICT OF CALIFORNIA
                                    Southern District of Florida Venue                        JAN 1 6 2007

                                                                                    Nofitl~;::~r;~~<.
                        Petition for Summons for Offender Under Supervision


    Name of Offender:              Daniel Ortega                     Docket No.: CR 06-00589-01 JF

    Name of Sentencing Judge:      James Lawrence King
                                   United States District Judge

    Date of Original Sentence:     July 3, 2001

    Original Offense: Importation of Heroin, 21 U.S.C. § 952(a), a Class B felony

    Original Sentence: 87 months custody, 4 years supervised release
    Special Conditions: Drug/alcohol treatment; comply and cooperate with ICE

    Prior Form(s) 12: On August 28, 2006, jurisdiction was transferred to the Northern District of
    California from the Southern District of Florida.

    Type of Supervision: Supervised Release              Date Supervision Commenced: June 19, 2006
    Assistant U.S. Attorney: To Be Assigned                                Defense Counsel: (AFPD)




                                          Petitioning the Court


    The issuance of a summons for the offender to appear in court before the duty Magistrate Judge for
    identification of counsel and setting of further proceedings on February 8, 2007, at 9:30 a.m.

    I, Sonia Lapizco, a Probation Officer employed in the United States District Court for the Northern
    District of California, solemnly affirm and declare, under penalty of perjury, that to the best of my
    information and belief, the facts set forth in this affidavit are true and correct. The factual
    affirmations made below are based on my personal knowledge, on official records or documents
    generated and maintained bymy agency in the course of performing its functions, on official records
    or documents generated and maintained by other government agents or agencies in the course of
    performing their functions, or on information provided to me orally or electronically by employees
    or agents of other public agencies (information developed or acquired in the course of performing
    official agency functions).


                                                                           NDC-SUPV-FORM 12C(I) 03/23/05
            Case 5:06-cr-00589-JF Document 3 Filed 01/16/07 Page 2 of 3

, Daniel Ortega                                                                             Page 2
  CR 06-00589-01 JF

 Charge Number        Violation

 One                  There is probable cause to believe that the offender violated the Court Order,
                      stating that the offender shall not commit any other federal, state or local
                      crime.

                             On November 18, 2007, incident to a traffic violation, the offender
                             was contacted by Santa Clara County Sheriffs Office (SCCSO)
                             Deputy Moore (Badge #1908) on Nordyke Drive and Westboro. AB
                             evidenced in the incident report (06-321-0430E), Deputy Moore
                             observed the offender speeding, then failing to come to a complete
                             stop at the above noted intersection. Given the aforementioned,
                             Deputy Moore initiated a traffic stop.

                             According to Deputy Moore, the offender had bloodshot/watery eyes
                             and slurred speech. When questioned by Deputy Moore, the offender
                             admitted he had a "glass of wine" in the car. Deputy Moore found a
                             16 ounce styrofoam cup, containing a tequila and soda mixture. The
                             offender consented to field sobriety testing, which he failed. The
                             offender also consented to a breathalyzer test, which yielded .171 %
                             blood alcohol concentration at 11:37 p.m., and .163 % blood alcohol
                             concentration at 11 :43 pm. Deputy Moore conc1uded that the offender
                             was driving under the influence of alcohol, for which he placed the
                             offender under arrest.

 Two                  There is probable cause to believe that the offender violated standard
                      condition number one, which states that the defendant shall participate in
                      drug/alcohol aftercare treatment program, which may include testing, as
                      directed by the probation officer.

                             On August 14, 2006, I referred the offender to code-a-phone testing
                             with our contract provider, Weyland Consultation Services. On
                             November 6, 2006, the offender was referred to our new contractor,
                             Pathway Society, under the same protocol. The offender, however,
                             failed to appear for testing on December 7, 11, and 18, 2006, as well
                             as January 2 and 8, 2007, as evidenced on the Missed U.A. Memos
                             received from Pathway Society on the same dates.

 Three                There is probable cause to believe that the offender violated standard
                      condition number eight, which states that the defendant shall not purchase,
                      possess, use, distribute or administer any controlled substance.

                             On September 25, 2007, the offender reported to the U.S. Probation
                             Office and submitted a urine specimen, which tested positive for
                             Cocaine. On November 9, 2006, the offender was queried by U.S.
                                                                      NDC-SUPV-FORM 12C(l) 03/23/05
             Case 5:06-cr-00589-JF Document 3 Filed 01/16/07 Page 3 of 3

.- Daniel Ortega                                                                               Page3
   CR 06-00589-01 JP

                                Probation Officer Brian Casai, at which point the offender admitted
                                purchasing and ingesting a "$10 one-shot."

                                Evidence of this violation can be found in Scientific Testing
                                Laboratories confirmation in reference to specimen ID#AXXXXXXXX.

 Address of offender:           4430 Pitch Pine Court
                                San Jose, CA 95136

 Based on the foregoing, there is probable cause to believe that Daniel Ortega violated the conditions
 of his supervision.

 Respectfully submitted,




 Sonia Lapizco
 U.S. Probation Officer
 Date Signed: January 9, 2007

                                                        Approved as to form:




                                                        Sus~
                                                        Supervisory U.S. Probation Officer




 Having considered the information set forth above, the court finds there is probable cause to believe
 there has been a violation of the conditions of supervision and orders:

 ~ e issuance of a summons for the offender to appear in court before the duty Magistrate Judge
CJ :; identification of counsel and setting of revocation proceedings on February 8, 2007 at 9:30
   a.m.
 □ Other:




                                                        i,ggaJe M, Whyte .
                                                                          -
                                                        United States District Judge


                                                                        NDC-SUPV-FORM 12C(I) 03/23/05
CM/ECF - casd                                                      https://casd-ecf.sso.dcn/cgi-bin/DktRpt.pl?105773896939046-L_1_0-1



                                     Query   Reports   Utilities     Help     What's New       Log Out

                                                                                                                 CLOSED

                                       U.S. District Court
                            Southern District of California (San Diego)
                 CRIMINAL DOCKET FOR CASE #: 3:21-mj-02081-MSB All Defendants


         Case title: USA v. Ortega                                        Date Filed: 05/24/2021

                                                                          Date Terminated: 06/04/2021


         Assigned to: Magistrate Judge Michael S.
         Berg

         Defendant (1)
         Daniel Ortega                                  represented by Federal Defenders
         TERMINATED: 06/04/2021                                        Federal Defenders of San Diego
         66982004                                                      225 Broadway
                                                                       Suite 900
                                                                       San Diego, CA 92101-5008
                                                                       (619)234-8467
                                                                       Fax: (619)687-2666
                                                                       Email: cassd_ecf@fd.org
                                                                       TERMINATED: 05/25/2021
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED
                                                                       Designation: Public Defender or
                                                                       Community Defender Appointment

                                                                            Holly A Sullivan
                                                                            Federal Defenders of San Diego Inc.
                                                                            225 Broadway Ste 900
                                                                            San Diego, CA 92101
                                                                            619-234-8467
                                                                            Fax: 6196872666
                                                                            Email: Holly_Sullivan@fd.org
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED
                                                                            Designation: Public Defender or
                                                                            Community Defender Appointment

         Pending Counts                                                     Disposition
         None

         Highest Offense Level (Opening)



1 of 3                                                                                                             6/8/2021, 9:30 AM
CM/ECF - casd                                                     https://casd-ecf.sso.dcn/cgi-bin/DktRpt.pl?105773896939046-L_1_0-1



         None

         Terminated Counts                                                Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                                       Disposition
         18:3146 - Failure to Appear



         Plaintiff
         USA                                              represented by U S Attorney CR
                                                                         U S Attorneys Office Southern District of
                                                                         California
                                                                         Criminal Division
                                                                         880 Front Street
                                                                         Room 6293
                                                                         San Diego, CA 92101
                                                                         (619)557-5610
                                                                         Fax: (619)557-5917
                                                                         Email: Efile.dkt.gc2@usdoj.gov
                                                                         TERMINATED: 05/24/2021
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED
                                                                         Designation: Assistant United States
                                                                         Attorney

                                                                          Julie Anne Bauman
                                                                          United States Attorney's Office
                                                                          880 Front Street
                                                                          Room 6293
                                                                          San Diego, CA 92103
                                                                          619-546-4262
                                                                          Email: julie.bauman@usdoj.gov
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Assistant United States
                                                                          Attorney


         Date Filed       #   Docket Text
         05/22/2021           Arrest of Daniel Ortega (no document attached) (cdw) (Entered: 05/24/2021)
         05/24/2021       1 OUT OF DISTRICT COMPLAINT as to Daniel Ortega. (Attachments: # 1 Info
                            Sheet)(cdw) (Entered: 05/24/2021)



2 of 3                                                                                                            6/8/2021, 9:30 AM
CM/ECF - casd                                                  https://casd-ecf.sso.dcn/cgi-bin/DktRpt.pl?105773896939046-L_1_0-1



         05/24/2021    2 Set/Reset Duty Hearings as to Daniel Ortega: Initial Appearance - ODC set for
                         5/24/2021 before Magistrate Judge William V. Gallo. (no document attached) (lrc)
                         (Entered: 05/24/2021)
         05/24/2021    3 NOTICE OF ATTORNEY APPEARANCE Julie Anne Bauman appearing for USA.
                         (Bauman, Julie)Attorney Julie Anne Bauman added to party USA(pty:pla) (fth).
                         (Entered: 05/24/2021)
         05/24/2021    5 Minute Entry for proceedings held before Magistrate Judge William V. Gallo: Initial
                         Appearance - Out of District Complaint as to Daniel Ortega held on 5/24/2021.
                         Defendant consents to VTC. The Court accepts oral proffer and confirms the
                         appointment of counsel. Federal Defenders appointed for Daniel Ortega. Bond set as to
                         Daniel Ortega (1) No Bail. ( Removal/ID Hearing set for 6/3/2021 09:30 AM before
                         Magistrate Judge Michael S. Berg.) (Interpreter Paula Navarro-Gomez). (CD#
                         5/24/2021 WVG 21-1:2:45-2:50). (Plaintiff Attorney Peter Horn AUSA). (Defendant
                         Attorney Blake Eaton FD-S/A). (no document attached) (aje) Modified on 5/25/2021
                         (aje). (Entered: 05/25/2021)
         05/24/2021    6 ***Spanish Interpreter needed as to Daniel Ortega (no document attached) (aje)
                         (Entered: 05/25/2021)
         05/25/2021    4 NOTICE OF ATTORNEY APPEARANCE: Holly A Sullivan appearing for Daniel
                         Ortega (Sullivan, Holly)Attorney Holly A Sullivan added to party Daniel
                         Ortega(pty:dft) (jcj). (Entered: 05/25/2021)
         06/02/2021    7 NOTICE OF CHANGE OF HEARING (JUDGE AND TIME ONLY) as to Defendant
                         Daniel Ortega. Removal/ID Hearing set for 6/3/2021 at 10:00 AM before Magistrate
                         Judge Jill L. Burkhardt. (no document attached) (mxn) (Entered: 06/02/2021)
         06/03/2021    8 WAIVER of Rule 5 Hearings by Daniel Ortega (zda) (Entered: 06/04/2021)
         06/03/2021    9 WARRANT of Removal to Northern District of California Issued as to Daniel Ortega.
                         (zda) (Entered: 06/04/2021)
         06/03/2021   11 Minute Entry for proceedings held before Magistrate Judge Jill L. Burkhardt: Defendant
                         consents to VTC. Removal/ID Hearing as to Daniel Ortega held on 6/3/2021. Waiver
                         submitted. Defendant admits identity. Warrant of Removal signed. Defendant ordered
                         removed to Northern District of California. (Interpreter Daniel Novoa, Gabriela Sosa).
                         (CD# 6/3/2021 JLB 21: 11:48-11:54). (Plaintiff Attorney Julie Bauman, AUSA).
                         (Defendant Attorney Holly Sullivan, FD). (no document attached) (als) (Entered:
                         06/04/2021)
         06/04/2021   10 NOTICE to Receiving District: (Northern District of California), of Case Removal, as
                         to Daniel Ortega. The following documents are available on the public docket: 1 Out of
                         District Complaint, 8 Waiver of Rule 5 Hearings, 4 Notice of Attorney Appearance -
                         Defendant, 3 Notice of Attorney Appearance - USA. Additional documents will be sent
                         via Email. To request additional transfer information and/or to submit acknowledgment
                         re receipt of transfer, please email InterdistrictTransfer_CASD@casd.uscourts.gov.
                         (zda) (Entered: 06/04/2021)




3 of 3                                                                                                         6/8/2021, 9:30 AM
